CONFESSION OF ERROR

PER curiam.
The state correctly concedes that the trial court erred in summarily denying defendant’s motion for post-conviction relief on the grounds that it was untimely filed. Defendant’s conviction and sentence became final upon this Court’s issuance of a mandate on March 24, 2000. Defendant filed his motion for post-conviction relief on March 6, 2002, within two years of the date of the mandate. Thus, defendant’s motion was timely. See Fla. R.Crim. P. 3.850(b). Accordingly, we reverse the trial court’s order and remand the case to the trial court to permit the defendant to file an amended motion for post-conviction relief, which is to relate back to the original date of filing.
Reversed and remanded with instructions.